Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (this "Agreement") is made as of this 27th day of
December, 2016 (the "Effective Date"), by and between Isaac Capital Group, LLC,
a Delaware limited liability company (the "Stockholder"), and Live Ventures
Incorporated, a Nevada corporation (the "Company").

 

WHEREAS, the Stockholder is the record holder of 791,758 shares of Common Stock
of the Company;

 

WHEREAS, the Stockholder is the record holder of warrants (the "Warrants") to
purchase up to 590,146 shares of Common Stock of the Company; and

 

WHEREAS, the Company filed that certain Certificate of Designation (the
"Certificate"), a copy of which is attached hereto as Exhibit A, with the Nevada
Secretary of State on the date hereof.

 

NOW, THEREFORE, in consideration of these presents, and for such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledge, the parties, intending to be bound, hereby agree as follows:

 

1.                  Share Exchange; Warrants Amendments.

 

1.1                                 Subject to the other terms of this
Agreement, the Company hereby acquires from the Stockholder, and the Stockholder
hereby transfers and assigns to the Company for cancellation the 791,758 shares
of Common Stock owned by the Stockholder (collectively, the "Inbound Common
Stock"), in exchange for the issuance by the Company to the Stockholder of
158,351.8 shares (the "Exchange Ratio") of Series B Convertible Preferred Stock
of the Company (collectively, the "Outbound Preferred Stock").

 

1.2                                 The Company shall, as of the Effective Date,
amend each of the Warrant Agreements to mirror the conversion of the Inbound
Common Stock into the Outbound Preferred Stock (the "Amended Warrant
Agreements"). By virtue of the Amended Warrant Agreements, the Warrant Shares
shall be shares of Series B Convertible Preferred Stock, rather than shares of
Common Stock and the number thereof shall be adjusted by the Exchange Ratio. The
"cashless exercise" price calculation contained in the Amended Warrant
Agreements shall be on an as-if-converted to Common Stock basis with X (as
referenced in Section llG)(ii) therein) then reduced by the Exchange Ratio in
connection with the issuance of the post Amended Warrant Agreements' Warrant
Shares. The form of Amended Warrant Agreement is attached hereto as Exhibit B.

 

1.3                                 The consummation of the transactions
contemplated by this Agreement, including, without limitation, the exchange of
the Inbound Common Stock for the Outbound Preferred Stock and the Amended
Warrant Agreements, pursuant to Sections 1.1 and 1.2, shall be deemed to take
place on the Effective Date (the "Closing"). At the Closing, (a) the Stockholder
shall deliver to the Company (i) one or more stock powers, each in a form
acceptable to the Company, assigning all of the Stockholder's right, title, and
interest in and to the Inbound Common Stock to the Company and (ii) all
certificates, or affidavits of lost certificate, representing the shares of the
Inbound Common Stock, and (b) the Company shall (i) issue the Outbound Preferred
Stock to the Stockholder, (ii) execute and deliver the Amended Warrant
Agreements to the Stockholder, and (iii) deliver to the Stockholder one or more
certificates evidencing the shares of the Outbound Preferred Stock.

 

 

 



 1 

 

 

2.                  Certain Limitations Regarding Outbound Preferred Stock and
Warrant Shares. At any time, and from time to time, the Stockholder may
reconvert some or all of its shares of Outbound Preferred Stock into shares of
Common Stock pursuant to the conversion ratio and procedures set forth in the
Certificate. However, from and after the Effective Date through and including
December 31, 2021, the Stockholder shall not be permitted to sell, transfer,
assign, hypothecate, pledge, margin, hedge, trade, or otherwise obtain or
attempt to obtain any economic value from any of the Outbound Preferred Stock or
any shares into which they may be converted or for which they may be exchanged.
The same restrictions and prohibitions apply to any of the Warrant Shares. Any
attempt by or on behalf of the Stockholder to avoid or violate any of such
restrictions or prohibitions shall not be recognized by the Company or its
transfer agent and shall be void ab initio.

 

3.                  Representations and Warranties of the Stockholder. The
Stockholder represents and warrants to the Company that, as of the Closing:

 

3.1                                  Authority. The Stockholder has full limited
liability company power and authority to enter into this Agreement and this
Agreement constitutes a valid and legally binding obligation of the Stockholder,
enforceable in accordance with its terms.

 

3.2                                 Title. The Stockholder has legal and
beneficial title to all of the shares of the Inbound Common Stock, free and
clear of any and all liens, pledges, or encumbrances of any kind or nature
whatsoever. There are no claims pending with respect to the title of Stockholder
to any of the shares of the Inbound Common Stock.

 

4.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Stockholder that, as of the Closing, the
Company has full corporate power and authority to enter into this Agreement and
this Agreement constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms.

 

5.                  Miscellaneous.

 

5.1                                 Survival. The warranties, representations,
and covenants of the Company and the Stockholder contained in or made pursuant
to this Agreement shall survive the execution and delivery of this Agreement for
the applicable period of the statute of limitations.

 

5.2                                 Successors and Assigns. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

 

 



 2 

 

 

5.3                                 Governing Law. This Agreement and any
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada, without regard
to conflict of law principles that would result in the application of any law
other than the laws of the State of Nevada.

 

5.4                                 Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the prior consent of the Company and the Stockholder.
Any amendment or waiver effected in accordance with this Section 5.4 shall be
binding upon each party hereto and its respective successors or assigns.

 

5.5                                 Severability. If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provision(s) shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.

 

5.6                                 Entire Agreement. This Agreement and the
documents referred to herein constitute the entire agreement among the parties
and no party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants, except as specifically set forth
herein or therein.

 

5.7                        Counterparts; Electronic Signatures. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Execution and delivery of this Agreement by electronic exchange
bearing the copies of a party's signature shall constitute a valid and binding
execution and delivery of this Agreement by such party. Such electronic copies
shall constitute enforceable original documents.

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

 

LIVE VENTURES INCORPORATED

a Nevada corporation

 

 

By: /s/ Jon Isaac                                        

Jon Isaac, President and Chief Executive Officer

 

 

STOCKHOLDER:

 

ISAAC CAPITAL GROUP, LLC,

a Delaware limited liability company

 

By: /s/ Jon Isaac                                       

Jon Isaac, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

 

Exhibit A

 

Certificate of Designation

 

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

 

Exhibit B

 

Form of Amended Warrants

 

 

See attached.